Citation Nr: 0418817	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-12 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome on a direct basis or due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee 
and elbow disorder, claimed as aching joints, on a direct 
basis or due to undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as shortness of breath, on a direct basis 
or due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966 and from December 1990 to May 1991.  He served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO).

In November 2000, the Board remanded the issues that are the 
subject of this appeal to the RO for further development, 
including the conducting of VA examinations.  Regarding the 
issue of aching joints, the disabilities have been recently 
indicated to be a bilateral knee and elbow disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its November 2000 decision, the Board's instructions to 
the RO included issuing a supplemental statement of the case 
addressing the issues of entitlement to service connection 
for fatigue, joint, and respiratory disorders.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In this case, the RO issued a supplemental statement of the 
case in September 2003, but it did not include the issue of 
entitlement to service connection for a respiratory disorder.  
In November 2000, the Board noted that the April 1993 RO 
decision had denied entitlement to service connection for 
shortness of breath, as well as other claims, and that a 
letter received by the RO in August 1993 had expressed 
disagreement with the April 1993 denial of service connection 
for shortness of breath, but that the RO had not issued a 
statement of the case (SOC) concerning this issue.  The Board 
also cited Manlincon v. West, 12 Vet. App. 238 (1999), in 
which the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely notice of disagreement (NOD) and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC. 

In addition, the Board now notes that the April 2003 letter 
to the veteran did not inform the veteran of the criteria, 
and information and/or evidence, that is needed to 
substantiate a claim for service connection based on alleged 
undiagnosed illness.  Although the letter mentioned 
presumptions applicable to veterans who served in Southwest 
Asia during the Gulf War, it was not specific enough.  There 
was some mention of the necessary criteria in the August 1998 
statement of the case, but there appears to be no 
notification in the record to the veteran by VA of the 
current, amended version of the Persian Gulf laws and 
regulations.  Therefore, since the veteran has yet to be 
properly notified of the current criteria, and information 
and/or evidence, that he needs to substantiate his claims for 
service connection based on alleged undiagnosed illness, it 
appears that a denial of these claims would not survive 
judicial scrutiny.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).  

Consequently, the Board again remands this matter to the RO 
for the following action:

1.  The RO should issue a SOC concerning 
the denial of service connection for a 
respiratory disorder, and inform the 
appellant and his representative of the 
time limit within which he must submit a 
substantive appeal.  The Board will not 
have jurisdiction over the merits of this 
claim unless a timely, adequate 
substantive appeal is filed.

2.  The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004).  
The RO must specifically notify the 
veteran of the current criteria, and 
information and/or evidence, that he needs 
to substantiate his claims for service 
connection based on alleged undiagnosed 
illness.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




